Wi-iitfield, O. J.,
delivered the opinion of the court.
It is held in Montjoy v. Delta Bank, 76 Miss. 402, 24 South. 870, that “a contract violative of public policy, or of a positive rule of law, or against good morals, will not be enforced, even at the suit of an innocent transferee, although it be evidenced *6by a promissory note payable to bearer.” It was held in Campbell v. National Bank, 74 Miss. 526, 21 South. 400, 23 South. 25, that “a contract for the payment of differences in prices, arising out of the rise and fall in the market price above or below the contract price, is a wager on the future price of the commodity, and is therefore invalid.” It is perfectly plain, from the testimony in this case, that the contracts here were exactly of this latter kind. Not a bale of actual cotton is shown to have been delivered in the four years of dealing.
The judgment is affirmed.
Nletoi-ier, J.; took no part in the decision of this cause.